Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nigel Nicholas Douglas appeals the district court’s order denying his motion to modify his sentence pursuant to 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp. 2009). We have reviewed the record and find no reversible error. Accordingly, we deny Douglas’s motion for grand jury minutes and discovery and affirm for the reasons stated by the district court. See *511United States v. Douglas, No. 2:93-cr-00131-HCM-7 (E.D. Va. filed June 1, 2009 & entered June 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.